Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group V, Claims 11-13, in the reply filed on November 30, 2020 is acknowledged.
Claims 1-15 are currently pending. The Examiner has withdrawn Claims 1-10 and 14-15 because these claims are drawn to nonelected inventions. Claims 11-13 are currently under examination.
Benefit of priority is to August 10, 2017 because the priority document has been submitted in Japanese.


The disclosure is objected to because of the following informalities:
Figures 9B and 9C provide amino acid sequences without providing reference sequence identification numbers.  
Figures 10A and 12-1 provide a number range for the amino acid sequences set forth therein without providing a reference sequence identification number. 
Sequence identification numbers may be provided within the drawings itself or within the drawing legend.
Appropriate correction is required.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends from nonelected Claims 6 and 9 and is therefore incomplete on its own. For examination purposes, Claim 11 will be taken to read:
An evaluation system for replication activity in hepatitis B virus for evaluating hepatitis B virus replication activity, comprising: 
a vector comprising a promoter capable of inducing gene expression in a host cell and a nucleic acid comprising an epsilon sequence derived from hepatitis B virus, wherein the nucleic acid comprises any reporter sequence comprising an intron on the 3' terminal side of the epsilon sequence;
 a hepatitis B virus polymerase expression vector in which a P gene from hepatitis B virus is placed in a state that allows for the expression downstream of a promoter capable of inducing gene expression in a host cell; and 
a hepatitis B virus core protein expression vector in which a C gene from hepatitis B virus is placed in a state that allows for the expression downstream of a promoter capable of inducing gene expression in a host cell.

Claim 13 lacks antecedent basis in Claim 11 because Claim 11 requires an intron on the 3' terminal side of the epsilon sequence and therefore it is not removed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Capon et al. (IDS 1997; WO 97/27319).  This WO document corresponds to Document 4 JP 2000-503849 cited in the ISR.
Reference is made to Examples 7-11 (page 129+) and Figures 8-13. The discussion will center on Example 7.
In Example 7 at page 129, Capon et al. teach an indicator gene viral vector containing a non-functional indicator gene cassette containing an inverted intron and and HBV DNA regulator elements including a 5’ epsilon sequence. Capon et al. also Claim 11) and the X gene (Claim 12).  The indicator gene is detected by primers (page 136, para. 1; Claim 13).
Alternatively, if the claims intend that the expression vector for the P gene, C gene, and the X gene be provided in individual, separate, and distinct vectors then the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because Capon et al. teach that each of the P, C, and X genes are required for HBV replication and therefore must be expressed within the same cell to provide the polymerase, core, and X proteins for the HBV replication.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656